Judgment insofar as it is in favor of plaintiff Sam Rampello, and the order, as to said plaintiff, unanimously affirmed, without costs. Judgment insofar as it is in favor of plaintiff Viola Rampello, and the order, as to said plaintiff, unanimously reversed and a new trial granted on the question of damages only, with costs to appellant to abide the event. Memorandum: The verdict in favor of Viola Rampello is inadequate. (Appeal from judgment of M6iti8§ Trial Term for plaintiffs in an automobile negligence action; also agpéál by plaintiffs from an order denying motion to set aside the verdict of the jui'y upon all grounds except excessiveness.) Present—Williams, P. J., Bastow, Henry, Del Vecchio and Marsh, Jj.